DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
Specification
The amendment filed 01/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The specification as originally filed does not disclose “at least one measurement characterizing airflow is derived from a flight control input”, but instead states that the measurement is derived from a flight control signal.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-17, 20-22, and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as originally filed does not disclose “at 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the providing at least one flight control signal" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-17, 20-22, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehead et al. (US 2014/0214243).
Regarding claim 1, Whitehead teaches a method of characterizing airflow for operating aircraft for flight in a close formation, comprising: establishing a communication link between a first aircraft (10) and a second aircraft (20) (exchange of flight data between multiple aircraft (para [0004])), assigning to at least one of the first aircraft or the second aircraft, via the communication 
Regarding claim 2, Whitehead teaches the method of claim 1, wherein flight control input for aligning the first and second aircraft in their respective initial positions is generated automatically at the first and second aircraft, respectively (controller (100) understood to operate automatically in view of (para [0041])).
Regarding claim 4, Whitehead teaches the method of claim 1, wherein measurements include an aircraft angle of attack of the second aircraft (data includes data from angle of attack sensors (para [0012])).

Regarding claim 7, Whitehead teaches the method of claim 1, wherein the providing flight control input (350) includes changing one of an aircraft heading, altitude, roll, pitch, yaw, thrust or velocity (encompassed by flight commands (para [0077])).
Regarding claim 8, Whitehead teaches the method of claim 1, including evaluating formation flight parameters and optimizing aircraft positions to maximize formation flight benefits based on the evaluation (para [0040]).
Regarding claim 9, Whitehead teaches the method of claim 1, wherein establishing data exchange network between the aircraft and exchanging telemetry data (transferred data (154, 156, 158) understood to be telemetry data in fig. 3).
Regarding claim 10, Whitehead teaches the method of claim 1, wherein designating roles of leader and follower to aircraft in the close formation (para [0004]).
Regarding claim 11, Whitehead teaches the method of claim 1, wherein the at least one created computer model comprises a 3D model of a vortex field (30) (vortex includes longitudinal, crosstrack, and vertical coordinates, or three dimensions) (para [0050]).
Regarding claim 12, Whitehead teaches the method of claim 1, wherein navigating the formation as a whole to a destination position by the first aircraft (modules (110, 120, 130, 140)) cooperate to generate a navigation solution relative to the leading aircraft (10) (para [0042])).
Regarding claim 13, Whitehead teaches the method of claim 1, wherein the measurements are also taken by the first aircraft (para [0012]).
Regarding claim 14, Whitehead teaches the method of claim 1, wherein the taking measurements further includes: defining a first target search area relative to the first aircraft (10) 
Regarding claim 15, Whitehead teaches the method of claim 1, including assigning, to a third aircraft not already flying in close formation with the first aircraft and the second aircraft, an initial position relative to at least one of the first aircraft or the second aircraft (trailing aircraft (20), which includes third aircraft in fig. 1, can approach the vortex from a position outside of the vortex (para [0040])); providing flight control input for aligning the third aircraft in the assigned initial position relative to the first aircraft or the second aircraft (para [0010]) collecting measurements characterizing airflow, by at least one of the second and the third aircraft, for sensing the at least one 3D airflow pattern (vortex (30a, 30b) in fig. 1) and based on the collected measurements, providing flight control input to adjust a relative position between at least two of the first, the second and the third aircraft in the close formation (trailing aircraft flight commands (150)).
Regarding claim 16, Whitehead teaches the method of claim 15, further including establishing a communication link between the third aircraft and at least one of the first aircraft or the second aircraft (i.e. exchange of flight data (para [0003])).
Regarding claim 17, Whitehead teaches the method of claim 16, wherein assignment of an initial position of the third aircraft is transmitted over the communication link between the third aircraft and the first aircraft or the second aircraft (i.e. desired aircraft position (222)) (para [0041])).
Regarding claim 20, Whitehead teaches the method of claim 15, further comprising marking an approximate position of the at least one 3D airflow pattern (position of the vortex defined by equation (5) (para [0050])).

Regarding claim 22, Whitehead teaches a method of characterizing airflow for operating aircraft in a close formation flight, comprising: determining initial, relative positions between a first aircraft and a second aircraft lead and trailing aircraft (para [0004])); selecting, for each aircraft, a respective target position within the close formation (desired position based on vortex location) (para [0040]) based on measurements characterizing airflow taken by the second aircraft (measurements taken at angle of attack vanes on the trailing aircraft to refine the estimated position of the trailing aircraft) (para [0016] and [0058]) and analyzing the measurements for creating at least one computer model (position module’s (110) estimation of vortex position (212)) (fig. 4) for predicting one or more 3D airflow patterns (30) (vortex includes longitudinal, crosstrack, and vertical coordinates, or three dimensions) (para [0050]), wherein the first aircraft leads the second aircraft in the close formation (fig. 2A) and wherein at least one measurement characterizing airflow is derived from a flight control input (350) (fig. 6) applied to one or more control surfaces at the second aircraft (position estimator (310), which includes the position module (110) (para [0076]) receives data/measurements from the trailing aircraft (330) that is derived from pilot input (350)) (fig. 6); and providing at least one different flight signal (150) to one or more control surfaces of at least one of the first aircraft or the second aircraft to adjust a relative  position between the first aircraft and the second aircraft (to control the flight) based on the predicted one or more 3D airflow patterns (to utilize the benefits of the vortex) (para [0041]).
Regarding claim 26, Whitehead teaches the method of claim 22, wherein at least one aircraft is a fixed-wing aircraft (fixed wing aircraft in fig. 1).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead as applied to claim 22 above, and further in view of Pillai et al. (US 9104201).
Regarding claim 27, Whitehead fails to disclose what Pillai teaches, which is at least one aircraft is an unmanned aerial vehicle (the drone (110)) (col. 8, ln. 30).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Whitehead to incorporate the teachings of Pillai to have the least one aircraft as an unmanned aerial vehicle, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 120 USPQ 192,  and doing so would allow the invention to be applied to unmanned aircraft flight formations.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-5, 7-17, 20-22, and 26-28 have been considered but are moot because of the new grounds of rejection.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647